Exhibit 10.2
[Amended Grandfathered CIC Agreement]
Form of Change In Control Agreement
This Change in Control Agreement (“Agreement”) is entered into by Baxter
International Inc. (the “Company”) and [EXECUTIVE NAME] (the “Executive”).


Whereas, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and


Whereas, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


Whereas, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s key management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control; and


Now, therefore, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section.


2.Term of Agreement. The Term of this Agreement shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, that commencing on the first anniversary of
the Effective Date and on each anniversary thereafter, the Term shall
automatically be extended for one additional year unless, not later than one
year before the end of the then-existing Term, the Company or the Executive
shall have given notice not to extend the Term; and further provided, however,
that if a Change in Control shall have occurred during the Term, the Term shall
expire no earlier than twenty-four (24) months beyond the date on which such
Change in Control occurred.


3.The Company’s Covenants Summarized. In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. No Severance Payments shall be payable
under this Agreement unless there shall have been (or, under the terms of the
second sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term, all subject to the terms and conditions set forth
herein and provided that such termination of employment constitutes a
“separation from service” for purposes of Section 409A of the Code. This
Agreement shall not be construed as creating an express or implied contract of



--------------------------------------------------------------------------------



employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.


4.The Executive’s Covenants. The Executive agrees that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the last day of the Potential Change in Control Period, (ii)
the date of a Change in Control, (iii) the date of termination by the Executive
of the Executive’s employment for Good Reason or by reason of death, Disability
or Retirement, or (iv) the termination by the Company of the Executive’s
employment for any reason.


5.Compensation Other Than Severance Payments.


5.1     Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.


5.2    If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.


5.3    If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.


5.4    Upon the occurrence of a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company (in any case within the meaning of Section 409A of the Code),
notwithstanding any provision of any non-qualified defined contribution deferred
compensation plans to the contrary, in lieu of any other benefit under such
plans attributable to the period before 2009 or for a year commencing after the
date of this Agreement, the Company shall pay to the Executive a lump sum
amount, in cash, equal to
-2-







--------------------------------------------------------------------------------



the then present value of the deferred compensation otherwise payable to the
Executive pursuant to the terms of such plans. The payments required by this
Section 5.4 shall be made not later than the fifth day following the date of
such change in ownership or control of the Company or change in asset ownership.
The provisions of this Section 5.4 shall survive the termination of this
Agreement.


5.5    For the two-year period commencing immediately following a Change in
Control, the Company agrees: (A) to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s equity-based long term incentive plans and annual
incentive plans, or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; (B) to continue the
Executive’s participation in the plans described in the foregoing paragraph (A)
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed immediately prior to the Change in Control; and (C) to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s pension, savings, life insurance,
medical, health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control (except for across the
board changes similarly affecting all senior executives of the Company and all
senior executives of any Person in control of the Company), not to take any
other action which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive at the time of the Change in Control, and to provide the Executive
with the number of paid vacation days to which the Executive is entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control.


6.Severance Payments.


6.1    If the Executive’s employment is terminated following a Change in Control
and during the Term (provided that such termination of employment constitutes a
“separation from service” within the meaning of Section 409A of the Code), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or (C)
by the Executive without Good Reason, then the Company shall pay the Executive
the amounts, and provide the Executive the benefits, described in this Section
6.1 (“Severance Payments”), in addition to any payments and benefits to which
the Executive is entitled under Section 5 hereof, provided that the Executive
shall have properly executed, within forty-five (45) days of his Date of
Termination, and not revoked a customary general waiver and release of claims in
a form reasonably acceptable to the Company. For purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason, if (i) the Executive’s employment is terminated by the Company without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his employment for
Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason
-3-







--------------------------------------------------------------------------------



occurs at the request or direction of such Person, or (iii) the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and such termination or the circumstance or event which constitutes
Good Reason is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control ever occurs). For purposes of any
determination regarding the applicability of the immediately preceding sentence,
any position taken by the Executive shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct.


(A)    In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the highest target annual bonus in respect of the fiscal year in
which occurs the Change in Control or the first event or circumstance
constituting Good Reason.


(B)    (1)     For the twenty-four (24) month period immediately following the
Date of Termination, the Company shall arrange to provide the Executive and his
dependents life, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after-tax cost to
the Executive than the after-tax cost to the Executive immediately prior to such
date or occurrence; provided, however, that such health and welfare benefits
shall be provided, as applicable, through an arrangement that satisfies the
requirements of Section 105 or 106 of the Code and, to the extent the payments
represent a reimbursement of expenses incurred by the Participant, shall be paid
not later than the last day of the year following the year in which the
underlying expenses were incurred. Benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be eliminated if benefits of the
same type are received by or made available to the Executive during the
twenty-four (24) month period following the Executive’s termination of
employment (and any such benefits received by or made available to the Executive
shall be reported to the Company by the Executive).


    (2)     In addition, if the Executive would have become entitled to benefits
under the Company’s post-retirement health care or life insurance plans, as in
effect immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive’s employment terminated
at any time during the period of twenty-four (24) months after the Date of
Termination, the Company shall provide such post-retirement health care or life
insurance benefits to the Executive and the Executive’s
-4-







--------------------------------------------------------------------------------



dependents commencing on the later of (i) the date on which such coverage would
have first become available and (ii) the date on which benefits described in
subsection (1) terminate.


    (3)     To the extent the benefits to be made available under this Section
6.1(B) are not medical expenses within the meaning of Treas. Reg. §
1.409A-1(b)(9)(v)(B) and are not short-term deferrals within the meaning of
Section 409A of the Code, then during the first six months following the Date of
Termination the Executive shall pay to the Company, at the time such benefits
are provided, the fair market value of such benefits, and the Company shall
reimburse the Executive for any such payment not later than the fifth day
following the expiration of such six-month period unless the Company reasonably
determines, based on the advice of counsel, that the benefits can be provided
during such six-month period without causing the Executive to be subject to an
“additional tax” under Section 409A(a)(2) of the Code.


(C)    Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (i) any unpaid incentive compensation which has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent incentive
compensation awards to the Executive for all then uncompleted periods under any
such plan, calculated as to each such award by multiplying the award that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level, of the individual and corporate
performance goals established with respect to such award, by the fraction
obtained by dividing the number of full months and any fractional portion of a
month during such performance award period through the Date of Termination by
the total number of months contained in such performance award period. The
provisions of this Section 6.1(C) shall survive the termination of this
Agreement in respect of awards granted under any such annual incentive plans
before the date of such termination.


(D)    In addition to the retirement benefits to which the Executive is entitled
under each DB Pension Plan or any successor plan thereto, the Company shall pay
the Executive a lump sum amount, in cash, equal to the excess of (i) the
actuarial equivalent of the aggregate retirement pension (taking into account
any early retirement subsidies associated therewith and determined as a straight
life annuity commencing at the date (but in no event earlier than the second
anniversary of the Date of Termination) as of which the actuarial equivalent of
such annuity is greatest) which the Executive would have accrued under the terms
of all DB Pension Plans (without regard to any amendment to any DB Pension Plan
made subsequent to a Change in Control and on or prior to the Date of
Termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder), determined as if the Executive were fully
vested thereunder and had accumulated (after the Date of Termination)
twenty-four (24) additional months of age and service credit thereunder and had
been credited under each DB Pension Plan during such period with compensation
equal to the Executive’s compensation (as defined in such DB Pension Plan)
during the twelve (12) months immediately preceding Date of Termination or, if
-5-







--------------------------------------------------------------------------------



higher, during the twelve months immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, over (ii) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the Date of
Termination) as of which the actuarial equivalent of such annuity is greatest)
which the Executive had accrued pursuant to the provisions of the DB Pension
Plans as of the Date of Termination. For purposes of this Section 6.1(D),
“actuarial equivalent” shall be determined using the same assumptions utilized
under the Baxter International Inc. and Subsidiaries Pension Plan immediately
prior to the Date of Termination or, if more favorable to the Executive,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason. In addition to the benefits to which the Executive is
entitled under each DC Pension Plan, the Company shall pay the Executive a lump
sum amount, in cash, equal to the sum of (i) the amount that would have been
contributed thereto by the Company on the Executive’s behalf during the two
years immediately following the Date of Termination, determined (x) as if the
Executive made the maximum permissible contributions thereto during such period,
(y) as if the Executive earned compensation during such period at a rate equal
to the Executive’s compensation (as defined in the DC Pension Plan) during the
twelve (12) months immediately preceding the Date of Termination or, if higher,
during the twelve months immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, and (z) without regard to any
amendment to the DC Pension Plan made subsequent to a Change in Control and on
or prior to the Date of Termination, which amendment adversely affects in any
manner the computation of benefits thereunder, and (ii) the excess, if any, of
(x) the Executive’s account balance under the DC Pension Plan as of the Date of
Termination over (y) the portion of such account balance that is nonforfeitable
under the terms of the DC Pension Plan.


(E)    The Company shall provide the Executive with outplacement services
suitable to the Executive’s position for a period of two years or, if earlier,
until the first acceptance by the Executive of an offer of employment, in an
aggregate amount not exceeding $50,000. Subject to the foregoing, in no event
shall any payment described in this Section 6.1(E) be made after the end of the
calendar year following the calendar year in which the services were provided.


(F)    The lump-sum cash payments required pursuant to the preceding provisions
of this Section 6.1 hereof shall be made not later than the fifty-fifth (55th)
day following the Date of Termination. Notwithstanding the above, the Executive
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payments shall be due to the Executive under
this Agreement unless the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separate identified payment for purposes of Section 409A
of the Code. Any payments described in this Agreement that are due within the
“short term deferral period” within the meaning of Section 409A of the Code or
that are otherwise exempt from application of Section 409A of the Code, shall
not be treated as deferred compensation unless applicable law requires
otherwise. If the Executive, at the Date of Termination, is a “specified
employee” as defined in the Baxter International Inc. and Subsidiaries Deferred
Compensation Plan, amounts that would otherwise be payable and
-6-







--------------------------------------------------------------------------------



benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier) unless the Company reasonably determines, based
on the advice of counsel, that such delayed commencement is not required to
avoid an “additional tax” under Section 409A(a)(2) of the Code. In addition, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, in the event that the Executive’s termination of
employment occurs within fifty-five (55) days prior to the end of a calendar
year, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement on or before December 31 of the year in
which the termination of employment occurs shall, subject to the previous
sentence of this section, instead be paid on the first business day following
January 1 of the first calendar year beginning after the Executive’s termination
of employment.


6.2    The payments provided in subsections (A), (C), and (D) of Section 6.1
hereof shall be made not later than the fifty-fifth (55th) day following the
Date of Termination. At the time that payments are made under this Agreement,
the Company shall provide the Executive with a written statement setting forth
the manner in which such payments were calculated and the basis for such
calculations. If the Executive at the time of such separation from service is a
“specified employee” as defined in the Baxter International Inc. and
Subsidiaries Deferred Compensation Plan, no payments shall be made to the
Executive prior to the earlier of (a) the expiration of the six (6) month period
measured from the date of the Executive’s “separation from service” (as such
term is defined in Section 409A of the Code), or (b) the date of the Executive’s
death unless the Company reasonably determines, based on the advice of counsel,
that such delayed commencement is not required to avoid an “additional tax”
under Section 409A(a)(2) of the Code.


6.3    The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing any issue hereunder relating to the
termination of the Executive’s employment (provided the Executive shall prevail
in such dispute), in seeking to obtain or enforce any benefit or right provided
by this Agreement (provided the Executive shall obtain or successfully enforce
such benefit or right) or in connection with any tax audit or proceeding to the
extent attributable to the application of Section 409A of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive’s written request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided that no such payment shall be made in respect
of fees or expenses incurred by the Executive after the later of the tenth
anniversary of the Date of Termination or the Executive’s death, and provided
further, that, upon the Executive’s separation from service with the Company, in
no event shall any additional such payments be made prior to the date that is
six months after the date of the Executive’s separation from service unless the
Company reasonably determines, based on the advice of counsel, that such delay
is not required to avoid an “additional tax” under Section 409A(a)(2) of the
Code.


-7-







--------------------------------------------------------------------------------



7.Termination Procedures.


7.1    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board (excluding
Executive, if Executive is a member of the Board) at a meeting of the Board
which was called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.


7.2    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given); provided that Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payments shall be due to the Executive under this Agreement
unless the Executive would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code.


7.3    Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence; and
further provided, however, that the provisions of this Section 7.3 shall apply
only to the extent that, pursuant to Treas. Reg. § 1.409A-3(g), they will not
cause an additional tax under Section 409A of the Code.


-8-







--------------------------------------------------------------------------------



8.No Mitigation. The Company agrees that, if the Executive’s employment with the
Company terminates during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6. Further, except as specifically
provided in Section 6.1(B), no payment or benefit provided for in this Agreement
shall be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.


9.Certain Restrictive Covenants.


9.1    Noncompetition. The Executive understands that any entrusting of
Confidential Information to him by the Company is done in reliance on a
confidential relationship arising out of his employment with the Company. The
Executive understands that Confidential Information may include, for example,
Trade Secrets, inventions, know-how and products, customer, patient, supplier
and competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. The Executive understands that Confidential Information also
includes all information received by the Company or the Subsidiaries under an
obligation of confidentiality to a third party. The Executive further
understands that Confidential Information that the Executive may acquire or to
which the Executive may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of suppliers, customers and patients, methods of manufacture, and
cost and pricing data is of great value to the Company. In consequence of such
entrusting and such consideration, the Executive shall not, directly or
indirectly, for a period of two years after the Date of Termination: (i) render
services to any Competing Organization in connection with any Competing Product
within such geographic limits as the Company and such Competing Organization
are, or would be, in actual competition when such rendering of services might
potentially involve the disclosure or use of confidential information or trade
secrets; or (ii) provide advice as to investment in a Competitive Business
(including, without limitation, advice with respect to the purchase, sale, or
operation of such business, or advice with respect to financing or other
economic structuring of such business). The Executive understands that services
described in the preceding sentence, including without limitation those rendered
to such Competing Organization in an executive, scientific, administrative, or
consulting capacity in connection with Competing Products are in support of
actual competition in various geographic areas and thus fall within the
prohibition of this Agreement regardless of where such services physically are
rendered.


9.2    Solicitation of Customers, Suppliers and Employees. While Executive is
employed by the Company, and for a period of twenty-four (24) months after the
Date of Termination for any reason:


(A)    The Executive shall not solicit or attempt to solicit any party who is
then or, during the 12-month period prior to such solicitation or attempt by the
Executive was (or was solicited to become), a customer or supplier of the
Company or Affiliate, provided that the restriction in this Section 9.2 shall
not apply to any activity on behalf of a business that is not a Competing
Organization.


-9-







--------------------------------------------------------------------------------



(B)    The Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Company or the Subsidiaries (or was so
employed within 90 days prior to the Executive’s action) to terminate or refrain
from renewing or extending such employment or to become employed by or enter
into contractual relations with any other individual or entity other than the
Company or the Subsidiaries, and the Executive shall not approach any such
employee for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.



9.3    Nondisparagement. The Executive agrees that, while he is employed by the
Company, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries that are reasonably
likely to cause material damage to the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries. While the Executive is
employed by the Company, and after his Date of Termination, the Company agrees,
on behalf of itself and the Subsidiaries, that neither the officers nor the
directors of the Company or the Subsidiaries shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive. Notwithstanding the foregoing, nothing in this
paragraph will prevent either the Company or any Executive from responding to
incorrect, disparaging or derogatory public statement by the other to the extent
necessary to correct or refute such public statement. The parties acknowledge
that the Executive has the right to: (1) report any good faith allegation of
unlawful employment practices to any appropriate federal, state, or local
government agency enforcing discrimination laws; (2) report any good faith
allegation of criminal conduct to any appropriate federal, state, or local
official; (3) participate in a proceeding with any appropriate federal, state,
or local government agency enforcing discrimination laws; (4) make any truthful
statements or disclosures required by law, regulation, or legal process; and (5)
request or receive confidential legal advice.


10.Section 280G. If any payment or benefit received or to be received by the
Executive (including any payment or benefit received pursuant to this Agreement
or otherwise) would be, in whole or in part, subject to the excise tax imposed
by Section 4999 of the Code, or any successor provision thereto, or any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the payments
or benefits provided under this Agreement or any other agreement pursuant to
which the Executive receives payments that give rise to the Excise Tax will
either be (a) paid in full, or (b) reduced to the extent necessary to make such
payments and benefits not subject to such Excise Tax. The Company shall reduce
or eliminate the payments in the following order of priority in a manner
consistent with Section 409A of the Code: (i) first by reducing cash
compensation, (ii) next from equity compensation, and then (iii) pro rata among
all remaining payments and benefits, in each case, in reverse order beginning
with payments that are to be paid the farthest in time from the determination.
The Executive shall receive the greater, on an after-tax basis, of (a) or (b).
In no event will the Company be required to gross up any payment or benefit to
the Executive to avoid the effects of the Excise Tax or to pay any regular or
excise taxes arising from the application of the Excise Tax. Unless the Company
and the Executive otherwise agree in writing, any parachute payment calculation
will be made in writing by the Accounting Firm, whose calculations will be
conclusive and binding upon the Company and the Executive for all purposes. The
Company and the Executive will furnish to the Accounting Firm such information
and documents as they may reasonably request in order to make a parachute
payment determination. The Accounting Firm
-10-







--------------------------------------------------------------------------------



also will provide its calculations, together with detailed supporting
documentation, both to the Company and to the Executive, before making any
payments that may be subject to the Excise Tax. For purposes of this Agreement,
“Accounting Firm” shall mean the then-current independent auditors of the
Company or such other nationally recognized certified public accounting firm as
may be designated by the Company.


11.Successors; Binding Agreement.


11.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


11.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


12.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


To the Company:


Baxter International Inc.
Attention: General Counsel
One Baxter Parkway
Deerfield, Illinois 60015


13.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the
-11-







--------------------------------------------------------------------------------



terms and conditions of the Executive’s employment with the Company only in the
event that the Executive’s employment with the Company is terminated on or
following a Change in Control, by the Company other than for Cause or by the
Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6, 7 and 9 hereof) shall survive such expiration. To the
extent applicable, it is intended that the Agreement comply with the provisions
of Section 409A of the Code. The Agreement will be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A of the Code).


14.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


15.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


16.Settlement of Disputes; Arbitration.


16.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator in accordance with Section 16.2 hereof.


16.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Chicago, Illinois
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.


16.3    The Executive acknowledges that the Company would be irreparably injured
by a violation of Section 9 hereof, and the Executive agrees that the Company,
notwithstanding the
-12-







--------------------------------------------------------------------------------



foregoing provisions of this Section 16 and in addition to any other remedies
available to it for such breach or threatened breach, shall be entitled to a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining the Executive from any actual or threatened breach of Section 9. If
a bond is required to be posted in order for the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not be more
than a nominal sum.


17.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(A)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(B)    “Beneficial Owner” shall have the meaning set forth in Rule 13d3 under
the Exchange Act.


(C)    “Board” shall mean the Board of Directors of the Company.


(D)    “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.


(E)    “Change in Control” shall have the same meaning given to such term in the
Baxter International Inc. 2015 Incentive Plan, as may be amended and as in
effect from time to time, or any shareholder-approved successor plan thereto.


(F)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


-13-







--------------------------------------------------------------------------------



(G)    “Company” shall mean Baxter International Inc. and, except in determining
under Section 17(E) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes this Agreement by operation of law, or otherwise.


(H)    “Competing Products” shall mean products, processes, or services of any
person or organization other than the Company, in existence or under
development, which are substantially the same, may be substituted for, or
applied to substantially the same end use as the products, processes or services
with which the Executive works during the time of his employment with the
Company or about which the Executive acquires Confidential Information through
his work with the Company.


(I)    “Competing Organization” shall mean persons or organizations engaged in,
or about to become engaged in, research or development, production,
distribution, marketing, providing or selling of a Competing Product.


(J)    “Competitive Business” means any business in which the Company or any of
the Subsidiaries was engaged during the 12-month period prior to the Executive’s
Date of Termination, any business if the Company or any Subsidiary has devoted
material resources to entering into such business during such 12-month period
prior to the Date of Termination, and any business to the extent that it is
engaged in the investing in or acquisition of all or a portion of the assets or
stock of the Company or the Subsidiaries.


(K)    “Confidential Information” means information relating to the present or
planned business of the Company or the Subsidiaries which has not been released
publicly by authorized representatives of the Company or the Subsidiaries.


(L)    “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.


(M)    “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the Executive with supplemental retirement
benefits.


(N)    “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.


(O)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or
-14-







--------------------------------------------------------------------------------



mental illness, the Executive shall have been absent from the full-time
performance of the Executive’s duties with the Company for a period of six (6)
consecutive months, the Company shall have given the Executive a Notice of
Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.


(P)    “Effective Date” shall mean the the date Executive signs this Agreement.


(Q)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(R)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.


(S)    “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (V) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act:


(I)the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;


(II)a material reduction by the Company in the Executive’s annual base salary as
in effect on the date hereof or as the same may be increased from time to time;


(III)a material change in the location of the Executive’s principal place of
employment, including for this purpose any relocation more than fifty (50) miles
from the Executive’s principal place of employment immediately prior to the
Change in Control or the Company’s requiring the Executive to be based anywhere
other than such principal place of employment (or permitted relocation thereof)
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations;


(IV)the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due; or
-15-







--------------------------------------------------------------------------------





(V)any other action or inaction that constitutes a material breach of this
Agreement, including without limitation Sections 5.5 and 11.1.


The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. For purposes of any determination regarding the existence
of Good Reason, any claim by the Executive that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board by clear and
convincing evidence that Good Reason does not exist. The Executive shall not be
deemed to have resigned for Good Reason unless (i) the Executive provides
written notice to the Company of the existence of the Good Reason event within
ninety (90) days after its initial occurrence, (ii) the Company fails to cure
such Good Reason event within thirty (30) days after receipt of such notice, and
(iii) the Executive effectively terminates employment within one-hundred eighty
(180) days following the occurrence of the non-cured Good Reason event.


(T)    “Items” include documents, reports, drawings, photographs, designs,
specifications, formulae, plans, samples, research or development information,
prototypes, tools, equipment, proposals, marketing or sales plans, customer
information, customer lists, patient lists, patient information, regulatory
files, financial data, costs, pricing information, supplier information,
written, printed or graphic matter, or other information and materials that
concern the Company’s or the Subsidiaries’ business that come into his
possession or about which the Executive has knowledge by reason of his
employment.


(U)    “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.


(V)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(W)    “Potential Change in Control Period” shall mean the period commencing on
the occurrence of a Potential Change in Control and ending upon the occurrence
of a Change in Control or, if earlier (I) with respect to a Potential Change in
Control occurring pursuant to Section 16(X)(I) hereof, immediately upon the
abandonment or termination of the applicable agreement, (ii) with respect to a
Potential Change in Control occurring pursuant to Section 16(X)(II) hereof,
immediately upon a public announcement by the applicable party that such party
has abandoned its intention to take or consider taking actions which if
consummated would result in a Change in Control or (iii) with respect to a
Potential Change in Control
-16-







--------------------------------------------------------------------------------



occurring pursuant to Section 16(X)(III) or (IV) hereof, upon the eighteen month
anniversary of the occurrence of such Potential Change in Control (or such
earlier date as may be determined by the Board).


(X)    “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


(I)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(II)the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(III)any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or


(IV)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(Y)    “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.


(Z)    “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.


(AA)    “Subsidiary,” for purposes of Section 9 hereof, shall mean any
corporation, partnership, joint venture or other entity during any period in
which at least fifty percent in such entity is owned, directly or indirectly, by
the Company.


(BB)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(CC)    “Trade Secrets” include all information encompassed in all Items,
including but not limited to all forms and types of financial, business,
scientific, technical, economic, or
-17-







--------------------------------------------------------------------------------



engineering information, including patterns, plans, compilations, program
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible, and whether or
how stored, compiled, or memorialized physically, electronically, graphically,
photographically, or in writing, that the Company and its Subsidiaries have
taken reasonable measures to keep such information secret, and the information
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable through proper means by,
another person who can obtain economic value from the disclosure or use of the
information.


[Remainder of page intentionally blank.]




-18-







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date by their signatures below.
EXECUTIVE




____________________________________
Executive’s Signature




____________________________________
Executive’s Signature Date
BAXTER INTERNATIONAL INC.




____________________________________
By:






____________________________________
Signature Date
Executive’s Address for Notices:




____________________________________
Street Address




____________________________________
City, State, Zip Code, Country



-19-





